Citation Nr: 0914523	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection fro Parkinson's 
disease.

3.  Entitlement to service connection for a disability 
manifested by open sores on the left leg. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard between July 
1976 and November 1992.  He served on active duty from 
August 1976 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The Board observes that the Veteran's representative 
discussed the issue of entitlement to service connection for 
a bilateral knee condition in the informal hearing 
presentation dated in October 2008.  However, this issue is 
associated with another docket number and is not currently 
before the Board.  The Board remanded the claim of 
entitlement to service connection for a bilateral knee 
condition in August 2007 and the Appeals Management Center 
(AMC) in Washington, DC is still processing the claim.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the Veteran has current diagnosis of diabetes.

2.  The competent medical evidence of record does not 
indicate that the Veteran has a current diagnosis of 
Parkinson's disease.

3.  The competent medical evidence of record does not 
indicate that the Veteran's claimed disability manifested by 
open sores on the left leg is related to active military 
service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes have not been met.  38 C.F.R. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for entitlement to service connection for 
Parkinson's disease have not been met.  38 C.F.R. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for entitlement to service connection for a 
disability manifested by open sores on left leg have not 
been met.  38 C.F.R. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs 
(VA) to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A December 2006 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection for diabetes, Parkinson's disease and open sores 
of the left leg.  This letter also informed him of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter notified the Veteran of how the disability rating and 
effective date will be determined if his claims are granted.  
Based on the foregoing, the Board finds that the 
requirements of VCAA regarding the duty to notify have been 
met and that VA has no further duty prior to Board 
adjudication.

With regard to the duty to assist, the claims file contains 
some of the Veteran's National Guard treatment records, 
National Guard personnel records and VA treatment records.  
The Board notes that there is evidence in the claims file 
that the Veteran applied for Social Security Administration 
(SSA) disability benefits.  The Veteran submitted a copy of 
the SSA determination, which shows that the disabilities 
under consideration include flat foot, obesity, 
hypertension, depression, right ventricular hypertrophy and 
diastolic dysfunction, degenerative joint disease and edema.  
As these SSA records are not relevant or pertinent to his 
claimed disorders on appeal, the Board finds that a remand 
is not necessary to obtain such SSA records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Board observes that the Veteran was not provided with a 
medical examination or medical opinion with respect to his 
claims.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability or symptoms of 
a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the medical 
evidence of record does not show a current disability for 
the Veteran's claims of diabetes and Parkinson's disease.  
Regarding the Veteran's symptoms of open sores on the leg, 
the Board observes that the evidence does not show any skin 
condition in service or any indication that the Veteran's 
symptoms of open sores may be related to his service.  In 
light of the absence of any evidence of a current disability 
for the issues of diabetes and Parkinson's disease and there 
is no evidence of open sores in service or any competent 
evidence suggesting a link between Veteran's symptoms of 
open sores and service, VA is not required to provide the 
Veteran with a VA examination in conjunction with his 
claims.

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has 
carefully reviewed such statements and it concludes that the 
Veteran has not identified other evidence not already of 
record.  There is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of 
duty; and (3) any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Diabetes and Parkinson's Disease

The Veteran claims service connection for diabetes and 
Parkinson's disease.  The RO denied these claims in an April 
2007 rating decision.  The Veteran appeals this decision.

As noted above, in order for the Veteran to be entitled to 
service connection for diabetes and Parkinson's disease, the 
medical evidence must show a diagnosis of those 
disabilities.  After a careful review of the medical record, 
the Board observes that the veteran does not have a current 
diagnosis of diabetes or Parkinson's disease.  A VA 
treatment record dated in August 2006 documents that the 
Veteran has impaired fasting glucose and it was recommended 
that he follow a diet and exercise program.  However, the 
record does not show a diagnosis of diabetes. 

The only evidence supporting a finding of a current 
diagnosis of a diabetes or Parkinson's disease consists of 
the lay statements from the veteran.  Lay persons can 
provide an eyewitness account of the Veteran's visible 
symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, he is not competent to report that he has 
specific diagnoses of diabetes and Parkinson's disease, 
because that assessment does not involve a simple diagnosis.  
Therefore, the veteran's statements that he currently has 
diabetes and Parkinson's disease have no probative value 
because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence of the 
claimed disabilities, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current disability, the Board must 
find that the veteran's claims of entitlement to service 
connection for diabetes and Parkinson's disease are not 
warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claims for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Open Sores on Left Leg

The Veteran filed a service connection claim for open sores 
on left leg in October 2006.  The Veteran stated that he has 
open sores on his left leg that last anywhere from twelve to 
sixteen months.  The RO denied the claim.  The Veteran 
appeals this decision.  

In assessing the Veteran's service connection claim for a 
disorder manifested by open sores on the left leg, the Board 
must determine whether the Veteran currently has the claimed 
disability.  The competent medical evidence of record does 
not provide a diagnosis of a disorder that is characterized 
by open sores.  In addition, there is no medical evidence of 
any complaints of or treatment for open sores.  

The Board finds that as a lay person, the Veteran is 
competent to report observable symptoms, such as in this 
case that he suffers from open sores on his left leg.  
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
However, the Veteran is not competent to provide an 
underlying diagnosis for the open sores.  The Board 
concludes that the claim is not similar to varicose veins or 
a broken leg and therefore, it is a condition that is not 
capable of lay diagnosis.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007), Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).  The Veteran's open sores could be 
caused by a number of disorders and a diagnosis would 
require special medical knowledge.  The Veteran's open sores 
of the left leg is a symptom of unknown etiology and as 
noted above, there is no competent medical evidence of 
record providing a diagnosis for the Veteran's open sores.  

Furthermore, the Board observes that that the Veteran does 
not contend nor does the evidence show that the Veteran has 
had a continuity of symptomatology of open sores since 
active service.  The Veteran's statements regarding his 
symptoms of open sores only relate to his present condition 
and do not support a finding that it is in any way related 
to the Veteran's active duty service.  His National Guard 
treatment records do not reveal any complaints or treatment 
for open sores and there is no competent medical opinion 
relating the Veteran's current open sores to any event, 
injury or disease during active military service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).  Accordingly, the Veterans claim of 
entitlement to service connection for a disability 
manifested by open sores on the left leg is not warranted. 


ORDER

1.  Entitlement to service connection for diabetes is 
denied.

2.  Entitlement to service connection fro Parkinson's 
disease is denied.

3.  Entitlement to service connection for a disability 
manifested by open sores on the left leg is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


